Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 1 (a turbine engine outer case ring assembly comprising: a plurality of first porous ceramic matrix composite (CMC) segments, each first segment including an outer mounting side and an inner gas path side; and a sealant layer covering a main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body) in the reply filed on June 23, 2022 is acknowledged. The traversal is on the ground(s) that the claims include significant overlapping subject matter, and searching the remaining non-generic claims would not place a significant burden on the Examiner.
These arguments are not found persuasive because as set forth in the Restriction Requirement mailed on April 13, 2022, there is a search and/or examination burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries or search strategies); and/or the prior art applicable to one species would not likely applicable to another species. Additionally, for example, the searches for species 2-5 are not required for the search for species 1. Further, searching the remaining non-generic claims would involve a serious search and/or examination burden, including searching for an amorphous sealing layer, stator outer platform segments, an active clearance control system, and an active clearance control system which moves independently of first and second outer case ring assemblies.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7, 10-12, 14, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 23, 2022.
Drawings
The drawings are objected to because in figure 1, “24” should be changed to “24B”, because in figure 2, “82” should point to the external sealant layer, not a side joint of the BOAS segments, and because in figure 3, “78” and “82” point to the same region, causing confusion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 8-9, and 13 are objected to because of the following informalities: Appropriate correction is required.
In claims 1 and 8, the last line, “the main body” should be changed to -- the first main body --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a sealant layer 82 covering a main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body. Claim 8 recites a sealant layer 82 covering a main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body. Claim 15 recites a sealant layer 82 covering the main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body. Claim 20 recites the turbine outer case assembly withstanding a working gas pressure of at least 100 psig (690 kPa) at 1500 degrees Fahrenheit without infiltration of the working gas into the segments beyond the sealed gas-facing surfaces.
The specification does not provide any direction as to what specific material the sealant layer 82 encompasses, in terms of its material composition. It is only described in the specification as an amorphous and/or self-healing glass-like material, that several combinations of CMCs and sealants could be used, and that not all combinations gave been tested for suitability compatibility, and useful life. Note paragraphs [0019], [0025], and [0026], for example. The specification does not provide any working examples for the specific material of the sealant layer 82, in terms of its material composition.

Claims 1-4, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-4, 8-9, 13, 15-16, and 20 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Claim 1 recites a sealant layer 82 covering a main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body. Claim 8 recites a sealant layer 82 covering a main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body. Claim 15 recites a sealant layer 82 covering the main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body. Claim 20 recites the turbine outer case assembly withstanding a working gas pressure of at least 100 psig (690 kPa) at 1500 degrees Fahrenheit without infiltration of the working gas into the segments beyond the sealed gas-facing surfaces.
A. The amount of direction provided by inventor. The specification does not provide any direction as to what specific material the sealant layer 82 encompasses, in terms of its material composition. It is only described in the specification as an amorphous and/or self-healing glass-like material, that several combinations of CMCs and sealants could be used, and that not all combinations gave been tested for suitability compatibility, and useful life. Note paragraphs [0019], [0025], and [0026], for example.
B. The existence of working examples. The specification does not provide any working examples for the specific material of the sealant layer 82, in terms of its material composition.  
C. The quantity of experimentation. The amount of experimentation required to arrive at the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body, and to arrive at the turbine outer case assembly withstanding a working gas pressure of at least 100 psig (690 kPa) at 1500 degrees Fahrenheit without infiltration of the working gas into the segments beyond the sealed gas-facing surfaces, would be enormous. There are an enormous number of materials and material compositions, in combination with CMC materials, which would require testing in order to achieve preventing infiltration of working gas into pores of the main body, and to achieve the turbine outer case assembly withstanding a working gas pressure of at least 100 psig (690 kPa) at 1500 degrees Fahrenheit without infiltration of the working gas into the segments beyond the sealed gas-facing surfaces.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-4, 8-9, 13, 15-16, and 20 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, claim 8, line 5, and claim 15, line 8, each recite “a substantially circular first main body”. The term “substantially circular” is a relative term which renders the claims indefinite. The term “substantially circular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount of deviation from a completely circular main body would be considered as “substantially circular”, as the specification provides no numerical values or percentages or guidance, as to the demarcation between a substantially circular main body and a circular main body.
The scope of claim 9 is unclear. It is unclear if claim 9 recites that the plurality of first porous CMC segments comprise at least one blade outer air seal (BOAS) segment and a plurality of stator outer platform segments, or that the plurality of first porous CMC segments comprise at least one of a group selected from a plurality of blade outer air seal (BOAS) segments and a plurality of stator outer platform segments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, and 13, as far as they comply with the written description requirement, as far as they comply with the enablement requirement, and as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenweig et al. 2016/0265367.
Disclosed is a turbine engine outer case ring assembly 10 comprising: a substantially circular first main body comprising a plurality of first porous ceramic matrix composite (CMC) in the form of ring segments 16, each first segment including an unnumbered outer mounting side and an inner gas path side 60; and a sealant layer 44 covering a main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body (claim 1).
The plurality of first porous CMC segments comprise a plurality of blade outer air seal (BOAS) segments (claim 2).
The plurality of first porous ceramic matrix composite (CMC) segments comprise one or more of carbon fibers and silicon carbide (SiC) fibers (claim 3).
The plurality of first porous ceramic matrix composite (CMC) segments comprise silicon carbide (SiC) matrix (claim 4).
Also disclosed is a turbine engine outer case assembly comprising: a plurality of first outer case ring assemblies 10 arranged axially along a central longitudinal axis (inherent in the turbine engine, not shown) to define at least part of a turbine section case, each of the plurality of first outer case ring assemblies comprising: the substantially circular first main body comprising the plurality of first porous ceramic matrix composite (CMC) segments, each first segment including the outer mounting side and the inner gas path side; and the sealant layer covering the main gas-facing surface of the inner gas path side, the sealant layer comprising the at least one coating sufficient to prevent infiltration of working gas into pores of the main body (claim 8).
The plurality of first porous CMC segments comprise at least one of a plurality of blade outer air seal (BOAS) segments and a plurality of stator outer platform segments (claim 9).
The plurality of first porous ceramic matrix composite (CMC) segments comprise one or more of carbon fibers and silicon carbide (SiC) fibers in a silicon carbide (SiC) matrix (claim 13).
Note paragraphs [0016], [0017], [0022], [0033], [0037], and [0056], for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15, as far as it complies with the written description requirement, as far as it complies with the enablement requirement, and as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kurima et al. 2019/0119172 in view of Rosenweig et al. 2016/0265367.
Kurima et al. (figures 1-2) discloses a turbine module substantially as claimed, comprising: a turbine engine outer case assembly shown generally at 4, comprising: a plurality of first outer case ring assemblies (the left hand outer case ring assemblies 9) and a plurality of second outer case ring assemblies (the right hand outer case ring assemblies 9), each alternating and centered axially along a longitudinal axis 5 to define at least part of a turbine section case,  each of the axially alternating first and second outer case ring assemblies comprising: a substantially circular main body comprising a plurality of segments, each segment including an unnumbered radially outer mounting side and an unnumbered radially inner gas path side, and a main gas-facing surface (immediately adjacent 8) of the inner gas path side; and a plurality of turbine rotors 8, 8, centered and rotatable about the longitudinal axis, each turbine rotor axially aligned with all of the first outer case ring assemblies or all of the second outer case ring assemblies (claim 15).

However, Kurima et al. does not disclose that each of the axially alternating first and second outer case ring assemblies comprises a plurality of porous ceramic matrix composite (CMC) segments, and a sealant layer covering the main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body.

 Rosenweig et al. shows a turbine engine outer case ring assembly 10 comprising: a substantially circular first main body comprising a plurality of first porous ceramic matrix composite (CMC) in the form of ring segments 16, each first segment including an unnumbered outer mounting side and an inner gas path side 60; and a sealant layer 44 covering a main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body, for the purpose of allowing for high-temperature operation in a gas turbine engine and protecting the segments  from exposure to the high-temperature environment.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbine module of Kurima et al. such that each of the axially alternating first and second outer case ring assemblies comprises a plurality of porous ceramic matrix composite (CMC) segments, and a sealant layer covering the main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body, as taught by Rosenweig et al., for the purpose of allowing for high-temperature operation in a gas turbine engine and protecting the segments  from exposure to the high-temperature environment.

Claim 16, as far as it complies with the written description requirement, as far as it complies with the enablement requirement, and as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kurima et al. 2019/0119172 and Rosenweig et al. 2016/0265367 as applied to claim 15 above, and further in view of Condat et al. 2018/0306057.
The modified turbine module of Kurima et al., as taught by Rosenweig et al., shows all of the claimed subject matter except for at least one of the plurality of turbine rotors is metallic, and has a coefficient of thermal expansion greater than a coefficient of thermal expansion of the sealed ceramic matrix composite (CMC) segments.
Condat et al. shows a gas turbine engine having a turbine section 7 with CMC shrouds 30 and plural turbine rotors in the form of metallic rotor disks 22, the coefficient of thermal expansion of the metallic rotors being greater than a coefficient of thermal expansion of the CMC shrouds, for the purpose of providing a thermal mismatch between the metallic and CMC materials in order to obtain desired blade clearance characteristics.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbine module of Kurima et al. such that at least one of the plurality of turbine rotors is metallic, and has a coefficient of thermal expansion greater than a coefficient of thermal expansion of the sealed ceramic matrix composite (CMC) segments, as taught by Condat et al., for the purpose of providing a thermal mismatch between the metallic and CMC materials in order to obtain desired blade clearance characteristics.

Claim 20, as far as it complies with the written description requirement, as far as it complies with the enablement requirement, and as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kurima et al. 2019/0119172 and Rosenweig et al. 2016/0265367 as applied to claim 15 above.
The modified turbine module of Kurima et al., as taught by Rosenweig et al., shows all of the claimed subject matter including the turbine outer case assembly withstanding 950-1350 degrees Celsius (which is 1742-2462 degrees Fahrenheit) without infiltration of the working gas into the segments beyond the sealed gas-facing surfaces.

However, the modified turbine module of Kurima et al., as taught by Rosenweig et al. does not explicitly show the turbine outer case assembly withstanding a working gas pressure of at least 100 psig (690 kPa) without infiltration of the working gas into the segments beyond the sealed gas-facing surfaces.

The recitation of the turbine outer case assembly withstanding a working gas pressure of at least 100 psig (690 kPa) is an obvious engineering expedient. Rosenweig et al. teaches the turbine outer case assembly withstanding 950-1350 degrees Celsius (which is 1742-2462 degrees Fahrenheit). One of ordinary skill in the art would recognize that 100 psig (690 kPa) is a common operating pressure encountered in gas turbine engines. Following the teachings of Rosenweig et al., it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbine module of Kurima et al. such that the turbine outer case assembly withstands a working gas pressure of at least 100 psig (690 kPa) without infiltration of the working gas into the segments beyond the sealed gas-facing surfaces, as this is a common operating pressure encountered in gas turbine engines, for the purpose of allowing for high-temperature operation in the gas turbine engine and protecting the segments from exposure to the high-temperature environment.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Jackson is cited to show a CMC substrate with a bond coat 12 having 0-20% porosity. 
EP 2 495 226 is cited to show a CMC turbine engine component having an amorphous external layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745